DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 1/27/2020.
	Claims 1-20 have been canceled by applicant.
	Claims 21-40 are pending.
Specification
3.	The disclosure is objected to because of the following informalities:
Specification needs to be updated to include Pat. No. 10426467 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




5.	Claims 21-40 are rejected under 35 U.S.C. 102(b) as being anticipated by Baber et al. (US 2016/0066909) hereinafter (“Baber”).
With regard to claim 21, Baber discloses a surgical instrument (4400), comprising: an end effector (300), comprising: a first jaw (302), a second jaw (306), wherein the first jaw is movable relative to the second jaw between an open position and a closed position to clamp tissue therebetween; a firing member (220) movable through the end effector between a proximal position and a distal position; and a sensor arrangement (par 0287), configured to: sense a position of the tissue clamped between the first jaw and the second jaw (302, 306);  a position of the firing member; and sense a parameter of the tissue and a control circuit (2000) operably coupled to the sensor arrangement, wherein the control circuit is configured to adjust  (Par 0331) an operation of the surgical instrument based on the position of the tissue, a value of the parameter, and the position of the firing member (Par 0333).  
With regard to claim 22, Baber discloses a surgical instrument (10, 4400),   wherein the sensor arrangement (par 0287) comprises a plurality of LEDs (5410 figs. 97A-B) configured to sense the position of the tissue between the first jaw and the second jaw.  
With regard to claim 23, Baber discloses a surgical instrument (4400),   wherein the sensor arrangement (par 0287) comprises a plurality of electrodes (plurality of secondary sensors 3260a-3260d comprise electrodes and/or sensing geometries configured to create a stabilized tissue condition when the plurality of secondary sensors 3260a-3260d are engaged with a tissue section 3264, such as, for example, during a clamping operation Par 0313) configured to sense the position of the tissue between the first jaw and the second jaw (306, 302).  
With regard to claim 24, Baber discloses a surgical instrument (4400),     wherein the sensor arrangement (Par 0287) comprises a position sensor (4320) configured to sense the position of the firing member (172 fig.74).  
With regard to claim 25, Baber discloses a surgical instrument (4400),       wherein the parameter of the tissue is a 2Application Serial No.: 16/570,126Attorney Docket No. END7775USCNT2/150514CON2function of tissue compression (tissue compression of a tissue section clamped in the end effector Par 0342) of the tissue clamped between the first jaw and the second jaw (306, 302).  
With regard to claim 26, Baber discloses a surgical instrument (4400),       wherein: the sensor arrangement (Par 0287) comprises: an electrode (as seen in fig. 41) positioned on the first jaw; and a contact (the staple cartridge 5706 comprises electrical contacts 5724 Par 0488 & fig.103) positioned on the second jaw; and the parameter comprises an impedance of the tissue.  
With regard to claim 27, Baber discloses a surgical instrument (4400),       wherein the sensor arrangement (Par 0287) comprises a capacitive sensor (at least one of a magnetic sensor, a strain gauge, a pressure sensor, a force sensor, an inductive sensor, a resistive sensor, a capacitive sensor, an optical sensor, and any combination thereof. In one embodiment, the second sensor comprises at least one of a magnetic sensor, a strain gauge, a pressure sensor, a force sensor, an inductive sensor, a resistive sensor, a capacitive sensor, an optical sensor, and any combination thereof Par 0007), and wherein the parameter comprises a capacitance of the tissue.  
With regard to claim 28, Baber discloses a surgical instrument (4400),       wherein the sensor arrangement (Par 0287) comprises a resistive sensor (0007), and wherein the parameter comprises a resistance of the tissue.  
With regard to claim 29, Baber discloses a surgical instrument (4400),       wherein the operation comprises a speed (the speed control of a firing operation may be adjusted by the output of one or more sensors, such as, for example, a Hall effect sensor. In some embodiments, one or more the sensors may adjust a closure and/or clamping operation based on load and/or tissue type Par 0333) at which the first jaw is moved relative to the second jaw toward the closed position.  
With regard to claim 29, Baber discloses a surgical instrument (4400),       wherein the operation comprises a speed (the processor slows 3742 the speed of the I-Beam Par 0348) at which the firing member moves toward the distal position.  
With regard to claim 31, Baber discloses an end effector (300) for use with a control circuit (200), the end effector comprising: a first jaw (306); a second jaw (302), wherein the first jaw is movable relative to the second jaw between an open position and a closed position to clamp tissue therebetween; a firing member (220) movable through the end effector between a proximal position and a distal position; and a sensor arrangement (Par 0287) operably coupled to the control circuit (220), wherein the sensor arrangement (Par 0287) is configured to: sense a position of the tissue clamped between the first jaw and the second jaw (306, 302); sense a position of the firing member (220); and sense a characteristic of the tissue (more algorithms and/or look-up tables to recognize tissue characteristics and clamping positioning to dynamically adjust tissue thickness measurements Par 0291); wherein the control circuit (220) is configured to adjust an operation of the end effector based on the position of the tissue, a value of the characteristic, and the position of the firing member.  
With regard to claim 32, Baber discloses an end effector (300), wherein the sensor arrangement (par 0287) comprises a plurality of LEDs (5410 figs. 97A-B) configured to sense the position of the tissue between the first jaw and the second jaw (306, 302).  
With regard to claim 33, Baber discloses an end effector (300), wherein the sensor arrangement comprises a plurality of electrodes (plurality of secondary sensors 3260a-3260d comprise electrodes and/or sensing geometries configured to create a stabilized tissue condition when the plurality of secondary sensors 3260a-3260d are engaged with a tissue section 3264, such as, for example, during a clamping operation Par 0313) configured to sense the position of the tissue between the first jaw and the second jaw (306, 302).  
With regard to claim 34, Baber discloses an end effector (300), wherein the sensor arrangement (Par 0287) comprises a position sensor (4320) configured to sense the position of the firing member (172 fig.74).  
With regard to claim 35, Baber discloses an end effector (300), wherein the characteristic of the tissue is a function of tissue compression (tissue compression of a tissue section clamped in the end effector Par 0342) of the tissue clamped between the first jaw and the second jaw (306, 302).  
With regard to claim 36, Baber discloses an end effector (300), wherein: the sensor arrangement (Par 0287) comprises: an electrode (as seen in fig. 41) positioned on the first jaw (306); and a contact (the staple cartridge 5706 comprises electrical contacts 5724 Par 0488 & fig.103) positioned on the second jaw; and the characteristic comprises an impedance of the tissue.  
With regard to claim 37, Baber discloses an end effector (300), wherein the sensor arrangement (Par 0287) comprises a capacitive sensor (at least one of a magnetic sensor, a strain gauge, a pressure sensor, a force sensor, an inductive sensor, a resistive sensor, a capacitive sensor, an optical sensor, and any combination thereof. In one embodiment, the second sensor comprises at least one of a magnetic sensor, a strain gauge, a pressure sensor, a force sensor, an inductive sensor, a resistive sensor, a capacitive sensor, an optical sensor, and any combination thereof Par 0007), and wherein the characteristic comprises a capacitance of the tissue.  
With regard to claim 38, Baber discloses an end effector (300), wherein the sensor arrangement (Par 0287) comprises a resistive sensor (0007), and wherein the characteristic comprises a resistance of the tissue.  
With regard to claim 39, Baber discloses an end effector (300), wherein the operation comprises a speed (the speed control of a firing operation may be adjusted by the output of one or more sensors, such as, for example, a Hall effect sensor. In some embodiments, one or more the sensors may adjust a closure and/or clamping operation based on load and/or tissue type Par 0333) at which the first jaw is moved relative to the second jaw toward the closed position.  
With regard to claim 40, Baber discloses a surgical system, comprising: an end effector (300, ), comprising: an anvil (306); a staple cartridge (304) comprising The primary processor 2006 adjusts the measurement of the first sensor 3008a based on the measurement of the second sensor 3008b to reflect the true tissue thickness of a tissue section clamped between the anvil 3002 and the staple cartridge 3006. The primary processor 2006 outputs the adjusted tissue thickness measurement and an indication of full or partial bite to the display 2028 Par 0292).

Conclusion
6.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/
Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
4/14/2021